 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ROSENDA FLORES, et al.,                        No. 1:18-cv-00703-DAD-JLT
12                        Plaintiffs,
13             v.                                       ORDER
14       CITY OF CALIFORNIA, et al.,
15                        Defendants.
16

17            On May 2, 2017, after issuing an order dismissing plaintiffs’ complaint with leave to

18   amend (Doc. No. 40), the court learned that plaintiffs’ counsel of record had unexpectedly passed

19   away. (Doc. No. 41.) Over the next few months, the court attempted to ascertain if and how the

20   plaintiffs wished to proceed with this action. (See Doc. Nos. 41, 43, 45.) On July 16, 2019, after

21   plaintiffs appeared before the court to show cause why this matter should not be dismissed for

22   failure to prosecute, the court issued an order directing plaintiffs to file an amended complaint in

23   this action by August 27, 2019, and to inform the court if they had secured substitute counsel to

24   represent them or if they wished to proceed pro se. (Doc. No. 48.) That order contained clear

25   notice to plaintiffs that the “[f]ailure to file an amended complaint by August 27, 2019 will result

26   in dismissal of this case without prejudice1 for failure to prosecute.” (Id. at 2) (emphasis

27
     1
       “Without prejudice” means without prejudice to plaintiffs’ refiling this action at a later time. In
28   other words, dismissal of this case without prejudice means that plaintiffs will be able to refile
                                                       1
 1   omitted). To date, plaintiffs have not filed an amended complaint, nor have they updated the

 2   court on their efforts to secure substitute counsel or their desire to proceed pro se, and the time to

 3   do so has since passed.

 4          Accordingly,

 5          1.      This action is dismissed without prejudice for failure to prosecute;

 6          2.      The Clerk of Court is directed to:

 7                  a.      Serve this order on plaintiffs by mail at 21361 Reed Place, California City,

 8                          CA 93505; and

 9                  b.      Close this case.

10
     IT IS SO ORDERED.
11

12      Dated:     September 3, 2019
                                                         UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28   their claims in the future should they wish to do so.
                                                        2
